Order filed May 2, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-12-00353-CV
                                    __________

         IN THE INTEREST OF G.C. AND J.C., CHILDREN


                On Appeal from the County Court at Law No. 2
                                 Ector County, Texas
                          Trial Court Cause No. CC2-2991-PC


                                     ORDER
      The trial court terminated the parental rights of both parents of G.C. and J.C.
Both parents filed an appeal. This appeal is accelerated, and so far as reasonably
possible, this court must ensure that the appeal is brought to final disposition
within 180 days of the date the notice of appeal was filed. See TEX. R. APP. P. 28.4;
TEX. R. JUD. ADMIN. 6.2(a).
      Appellants’ briefs are past due. This court previously extended Appellants’
briefing deadline and informed Appellants by letter dated March 28, 2013, that
their briefs were due to be filed on or before April 15, 2013, and that “no further
extensions shall be filed.” Despite this court’s March 28 letter, neither Appellant
has filed a brief, and Appellant (J.C.) has filed in this court a motion for extension.
      Upon consideration of the importance of the rights at issue in this case, we
grant in part the motion for extension. Appellants’ briefs are now due to be filed in
this court on or before May 9, 2013. Appellee’s brief will be due for filing on or
before May 29, 2013. The court considers this to be a serious matter in light of the
Texas Supreme Court guidelines in cases of this nature. The court will not look
upon further requests for extension with favor, and the court will not grant such
requests except in cases of extreme necessity. Workload is not a case of extreme
necessity. This case will be submitted on briefs on May 30, 2013.


                                                      PER CURIAM


May 2, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2